Citation Nr: 9925998	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-05 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right ankle injury.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1978 to 
April 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision from the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  




FINDING OF FACT

The claim for entitlement to service connection for a right 
ankle injury is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
ankle injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the appellant was seen in 
September 1978 with a report of injuring his right ankle 
while running.  Examination revealed antero-lateral swelling 
but no evidence of an acute fracture.  It was concluded that 
there was a possibility of an old injury.  The appellant was 
seen in October 1978 with complaints of right ankle pain.  
Treatment notes noted a history of an old right ankle injury.  
An examination conducted on October 13, 1978 found the right 
ankle to be asymptomatic.  

The appellant was next seen in April 1979 with complaints of 
recurrent right ankle pain for the past six months.  It was 
noted that the appellant had twisted his ankle playing 
basketball.  Physical examination was found to be 
unremarkable.  Mild tenderness was noted but the ankle was 
found to have full range of motion, and x-rays were found to 
be within normal limits.  

The appellant was seen in June 1979 with complaints of right 
ankle pain.  It was noted that the appellant's injury was a 
recurring one.  X-rays were noted as being negative and the 
physical examination was described as being within normal 
limits.  The appellant was diagnosed with a sore ankle.  

In August 1979 an x-ray of the right ankle revealed a loose 
body at the tip of the medial malleolus.  It was suspected 
that this was an old injury.  No other abnormality was noted.  
The appellant was diagnosed with a right lateral ankle 
sprain.  

During a medical examination in November 1979 the appellant 
reported a history of foot trouble including chronic right 
ankle pain.  The appellant's feet were noted as being normal.  
It was also noted that x-rays of the right ankle had been 
negative.  The appellant was diagnosed, in pertinent part, 
with chronic right ankle pain, with a negative work-up.  

There are presently no post-service medical records in the 
file documenting a current right ankle injury.  Records show 
that the appellant was admitted to the VA Medical Center 
(VAMC) in Tuscaloosa, Alabama in January 1996; however, there 
is no diagnosis of a right ankle condition noted in this 
record.  There is no indication from this record that the 
appellant was admitted to the Tuscaloosa VAMC for a right 
ankle condition.  

The appellant was scheduled for a VA examination in December, 
but the record indicates that the appellant failed to report 
for this examination.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  



If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  This 
regulation is only enforced if the claimant cannot show good 
cause for missing a scheduled examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998).

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for a right ankle injury must be denied as not 
well grounded.  

The Board initially notes that the appellant failed to report 
for a scheduled VA examination.  As was stated above, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  38 
C.F.R. § 3.655 (1998).  

The record contains a VARO Compensation and Pension Exam 
Worksheet; however, it does not contain a copy of the actual 
notice sent to the appellant regarding the scheduling of the 
VA examination.  

There is no indication from the record that such a notice was 
not sent out.  The Court has held that the "presumption of 
regularity" that attends the official actions of governmental 
officials imposes a presumption that VA properly discharged 
its official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 7 
Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 
Vet.App. 307, 308- 309 (1992)).  

There is no clear evidence indicating that VA failed to 
properly send a notice to the appellant notifying him of the 
scheduled VA examination.  Furthermore, the record shows that 
the RO cited to the appellant's failure to report for a VA 
medical examination in the February 1997 rating decision and 
the January 1998 Statement of the Case (SOC).  Both of these 
decisions advised the appellant to notify the VARO in writing 
of his willingness to report for a VA examination.  There is 
no indication from the record that the appellant specifically 
responded to such recommendations.  

The Board additionally notes that the appellant's address of 
record at the time of his application is different from his 
current address of record; however, there is no indication 
that the address listed on the application had changed prior 
to the appellant's scheduled December 1996 VA examination.  

In fact, the record shows that the subsequent February 1997 
rating decision was sent to the address listed in his 
application, indicating that his address had not yet changed.  
In November 1997 the appellant submitted a notice of 
disagreement in which he listed a new address (which is also 
his most current address).  

Thus, at the time of scheduled December 1996 VA examination, 
the evidence indicates that the appellant's latest address of 
record was the same address he had listed in his application.  
There is no indication that his address had changed and there 
is no indication that he was residing at any other address at 
the time of the scheduled VA examination.  In light of the 
above, the Board concludes that the RO sent a notice of a 
scheduled VA examination to the appellant's latest address of 
record at the time.  See Davis, supra;  Hyson v. Brown, 5 
Vet. App. 262 (1993).  

The Board also notes that there is no evidence that the 
appellant had good cause in his failure to report for the 
scheduled December 1996 VA examination.  See Hyson, supra.  
As was stated above, the RO cited the appellant's failure to 
appear at the VA examination in the February 1997 rating 
decision and the January 1998 SOC.  



Both of these decisions advised the appellant to notify the 
VARO in writing of his willingness to report for a VA 
examination.  Statements submitted by the appellant 
subsequent to these decisions offer no explanation as to why 
he failed to report for the December 1996 VA examination.  

There is no other evidence in the record which would indicate 
good cause.  Nor did the appellant request another VA 
examination.  As the record has failed to show good cause for 
the appellant's failure to report to the December 1996 VA 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655 (1998).  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The appellant has failed to provide evidence that he is 
suffering from a current right ankle disability.  There are 
no post-service medical records diagnosing a right ankle 
disability.  In fact, there are no post-service medical 
records documenting a right ankle condition.  Thus, there is 
no evidence of a diagnosis of a current right ankle 
disability.  

Because the appellant has failed to establish proof of a 
current diagnosis or disability of the right ankle, the Board 
finds that his claim of entitlement to service connection for 
a right ankle injury must be denied as not well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding 
that veteran was not entitled to service connection where 
there was a total lack of evidence of any hypertension 
existing since service).  


The appellant's own opinions and statements of a current 
disability will not suffice to well-ground his claim.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of the right ankle.  
Consequently, the Board concludes that the appellant's claim 
of entitlement to service connection for a right ankle injury 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection of a right 
ankle injury is not well grounded, the doctrine of reasonable 
doubt has no application to his claim.  


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for a right ankle injury, 
the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

